FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


PLANNED PARENTHOOD                    No. 16-16997
FEDERATION OF AMERICA, INC.;
PLANNED PARENTHOOD: SHASTA-             D.C. No.
DIABLO, INC., DBA Planned            3:16-cv-00236-
Parenthood Northern California;          WHO
PLANNED PARENTHOOD MAR
MONTE, INC.; PLANNED
PARENTHOOD OF THE PACIFIC               ORDER
SOUTHWEST; PLANNED                    AMENDING
PARENTHOOD LOS ANGELES;              CONCURRENCE
PLANNED PARENTHOOD/ORANGE
AND SAN BERNARDINO
COUNTIES, INC.; PLANNED
PARENTHOOD OF SANTA
BARBARA, VENTURA AND SAN
LUIS OBISPO COUNTIES, INC.;
PLANNED PARENTHOOD
PASADENA AND SAN GABRIEL
VALLEY, INC.; PLANNED
PARENTHOOD CENTER FOR
CHOICE; PLANNED PARENTHOOD
OF THE ROCKY MOUNTAINS;
PLANNED PARENTHOOD GULF
COAST,
             Plaintiffs-Appellees,

                v.
2 PLANNED PARENTHOOD V. CTR. FOR MED. PROGRESS


 CENTER FOR MEDICAL
 PROGRESS; BIOMAX
 PROCUREMENT SERVICES, LLC;
 DAVID DALEIDEN, AKA Robert
 Daoud Sarkis; SANDRA SUSAN
 MERRITT, AKA Susan
 Tennenbaum; GERARDO ADRIAN
 LOPEZ,
          Defendants-Appellants,

                  and

 TROY NEWMAN; PHILLIP S.
 CRONIN; ALBIN RHOMBERG,
                   Defendants.



                     Filed August 1, 2018

 Before: Ronald M. Gould and Mary H. Murguia, Circuit
  Judges, and Nancy Freudenthal, * Chief District Judge.




    *
      The Honorable Nancy Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
   PLANNED PARENTHOOD V. CTR. FOR MED. PROGRESS 3

                          ORDER

    The concurrence opinion in the above-captioned matter
filed on May 16, 2018, and published at 890 F.3d 828, is
amended as follows:

    At opinion page 838, delete the sentence: 

    And replace the deleted sentence with: 

   The Petition for Panel Rehearing and Rehearing En Banc
remains pending.

   IT IS SO ORDERED.